Case 2:18-cv-16488-WJM-MF Document 1 Filed 11/28/18 Page 1 of 16 PageID: 1



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

 SAMUEL & STEIN
 David Stein (DS 2119)
 David Nieporent (DN 9400)
 38 West 32nd Street
 Suite 1110
 New York, New York 10001
 (212) 563-9884

 Attorneys for Plaintiffs, Individually
 and on behalf of all others similarly
 situated

   Jeronimo Leyva, Jose
   Hernandez, and Miguel Leyva,
   on behalf of themselves and
   all other persons similarly              DOCKET NO. 18-CV-16488
   situated,
                                                    COMPLAINT
                     Plaintiffs,

                 - vs. –

   San Diego Corp. d/b/a Extra
   Supermarket and John Does #1-
   10,

                     Defendants.

       Plaintiffs Jeronimo Leyva, Jose Hernandez, and Miguel

 Leyva, by and through their undersigned attorneys, for their

 complaint against defendants San Diego Corp. d/b/a Extra

 Supermarket and John Does #1-10, allege as follows, on behalf

 of themselves individually and on behalf of all other persons

 similarly situated:
Case 2:18-cv-16488-WJM-MF Document 1 Filed 11/28/18 Page 2 of 16 PageID: 2



                          NATURE OF THE ACTION

       1.    Plaintiffs    Jeronimo     Leyva,   Jose   Hernandez,   and

 Miguel Leyva allege on behalf of themselves and on behalf of

 other similarly situated current and former employees of

 defendants San Diego Corp. d/b/a Extra Supermarket and John

 Does #1-10, who elect to opt into this action pursuant to the

 Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), that

 they are entitled to: (i) unpaid wages from defendants for

 overtime work for which they did not receive overtime premium

 pay as required by law; and (ii) liquidated damages pursuant

 to the FLSA, 29 U.S.C. §§ 201 et seq., because defendants’

 violations lacked a good faith basis.

       2.    Plaintiffs    Jose   Hernandez,     Jeronimo   Leyva,   and

 Miguel Leyva further complain that they are entitled to back

 wages for overtime work for which defendants willfully failed

 to pay overtime premium pay as required by the New Jersey

 Wage and Hour Law.

                              THE PARTIES

       3.    Plaintiffs Mr. Jeronimo Leyva and Mr. Miguel Leyva

 are adult individuals residing at 45 42nd Street, Irvington,

 New Jersey.

       4.    Plaintiff Mr. Jose Hernandez is an adult individual

 residing at 160 Orchard Street, Elizabeth, New Jersey.




                                    2
Case 2:18-cv-16488-WJM-MF Document 1 Filed 11/28/18 Page 3 of 16 PageID: 3



       5.      Plaintiffs consent in writing to be parties to this

 action pursuant to 29 U.S.C. § 216(b); their written consents

 are attached hereto and incorporated by reference.

       6.      Upon information and belief, defendant San Diego

 Corp., d/b/a Extra Supermarket (“Extra Supermarket”) is a New

 Jersey corporation with a principal place of business at 327

 Lyons Avenue, Newark, New Jersey.

       7.      At all relevant times, defendant Extra Supermarket

 has   been,    and   continues   to       be,    an   employer    engaged   in

 interstate     commerce   and/or      the       production   of   goods     for

 commerce within the meaning of the FLSA, 29 U.S.C. § 207(a).

       8.      Upon information and belief, at all relevant times,

 defendant Extra Supermarket has had gross revenues in excess

 of $500,000.00.

       9.      Upon information and belief, at all relevant times,

 defendant Extra Supermarket has used goods and materials

 produced in interstate commerce, and has employed two or more

 individuals who handled such goods and materials.

       10.     Upon information and belief, defendants John Does

 #1-10 represent the owners, officers, directors, members,

 and/or managing agents of Extra Supermarket, whose identities

 are unknown at this time, who participated in the day-to-day

 operations of defendants, who have the power to hire and fire

 employees, set wages and schedules, and retain their records.


                                       3
Case 2:18-cv-16488-WJM-MF Document 1 Filed 11/28/18 Page 4 of 16 PageID: 4



       11.    Defendants constituted “employers” of plaintiffs as

 that term is used in the Fair Labor Standards Act and New

 Jersey Wage and Hour Law.

                         JURISDICTION AND VENUE

       12.    This Court has subject matter jurisdiction over

 this matter pursuant to 28 U.S.C. §§ 1331 and 1337 and

 supplemental jurisdiction over plaintiffs’ state law claims

 pursuant to 28 U.S.C. § 1367.            In addition, the Court has

 jurisdiction over plaintiffs’ claims under the FLSA pursuant

 to 29 U.S.C. § 216(b).

       13.    Venue is proper in this district pursuant to 28

 U.S.C. § 1391 because defendants’ business is located in this

 district.

                    COLLECTIVE ACTION ALLEGATIONS

       14.    Pursuant to 29 U.S.C. § 207, plaintiffs seek to

 prosecute their FLSA claims as a collective action on behalf

 of all persons who are or were employed by defendants in the

 United States at any time since November 20, 2015, to the

 entry   of   judgment    in   this   case   (the   “Collective   Action

 Period”), who were non-exempt employees within the meaning of

 the FLSA, and who were not paid overtime compensation at rates

 at least one-and-one-half times their regular rate of pay for




                                      4
Case 2:18-cv-16488-WJM-MF Document 1 Filed 11/28/18 Page 5 of 16 PageID: 5



 hours worked in excess of forty hours per workweek (the

 “Collective Action Members”).

       15.   The     Collective       Action     Members      are   similarly

 situated    to    plaintiffs       in    that   they    were    employed    by

 defendants as non-exempt supermarket workers, and were denied

 premium overtime pay for hours worked beyond forty hours in

 a week.

       16.   They    are    further        similarly     situated    in     that

 defendants    had    a    policy    and      practice   of     knowingly   and

 willfully refusing to pay them overtime.

       17.   The exact number of such individuals is presently

 unknown, but is known by defendants and can be ascertained

 through appropriate discovery.

                                     FACTS

       18.   At all relevant times herein, defendants owned and

 operated a supermarket under the name Extra Supermarket in

 Newark, New Jersey.

       19.   Mr. Jeronimo Leyva was employed by defendants from

 approximately November 2015 through April 2018.

       20.   Mr.    Hernandez       was    employed     by   defendants     from

 approximately March 2013 through July 2018.

       21.   Mr. Miguel Leyva has been employed by defendants

 since January 2014.




                                          5
Case 2:18-cv-16488-WJM-MF Document 1 Filed 11/28/18 Page 6 of 16 PageID: 6



       22.     Plaintiffs       were   employed   to   do    general    grocery

 store work such as receiving deliveries, stocking shelves,

 sweeping the store aisles, and keeping the basement and

 outside of the store clean.

       23.     Plaintiffs’ work was performed in the normal course

 of defendants’ business and was integrated into the business

 of defendants, and did not involve executive responsibilities

 or the exercise of independent judgment about matters of

 business significance.

       24.     At    all   relevant     times    herein,     plaintiffs      were

 employees engaged in commerce and/or in the production of

 goods    for       commerce,    as    defined    in   the    FLSA     and   its

 implementing regulations.

       25.     Plaintiffs each worked regular schedules of six

 days per week, as follows:

          a.    Mr. Jeronimo Leyva generally worked 8½ hours per

                day; and

          b.    Mr. Hernandez generally worked nine hours per day,

                but occasionally worked as many as ten hours;

          c.    Mr. Miguel Leyva generally worked 10 hours per day

                the first two weeks of each month, and 8½ hours

                per day the rest of the month.

       26.     As a result, Mr. Jeronimo Leyva generally worked

 about 51 hours per week, Mr. Hernandez generally worked at


                                         6
Case 2:18-cv-16488-WJM-MF Document 1 Filed 11/28/18 Page 7 of 16 PageID: 7



 least 54 hours per week, and Mr. Miguel Leyva generally worked

 either 60 or 51 hours per week, depending on the week.

        27.    Plaintiffs were each paid fixed weekly salaries

 that did not vary based on the exact number of hours they

 worked in a week, as follows:

          a.    Mr. Jeronimo Leyva was paid $440 per week when his

                employment began, but in early 2017 received a

                raise to $520 per week; and

          b.    Mr. Hernandez was paid $530 per week throughout

                his employment;

          c.    Mr. Miguel Leyva was paid $450 per week when his

                employment began, but in early 2017 received a

                raise to $550 per week and a raise to $600 per

                week in mid-2018.

        28.    Plaintiffs were each paid in cash, and received no

 paystubs with their pay.

        29.    Defendants willfully failed to pay plaintiffs the

 overtime      “bonus”   for   hours   worked   beyond    40   hours    in   a

 workweek, in violation of the FLSA, the New Jersey Wage &

 Hour    Law,    and     the   supporting   federal      and   New     Jersey

 regulations.

        30.    Upon information and belief, throughout the period

 of plaintiffs’ employment, both before that time (throughout

 the Collective Action Period) and continuing until today,


                                       7
Case 2:18-cv-16488-WJM-MF Document 1 Filed 11/28/18 Page 8 of 16 PageID: 8



 defendants    have    likewise     employed     other    individuals      like

 plaintiffs (the Collective Action Members) in positions at

 defendants’     supermarket       that    required      little   skill,    no

 capital investment, and with duties and responsibilities that

 did   not   include    any   managerial        responsibilities      or    the

 exercise of independent judgment.

       31.   Upon      information        and    belief,      these      other

 individuals also worked in excess of forty hours per week,

 yet defendants have likewise failed to pay them overtime

 compensation of one-and-one-half times their regular hourly

 rate in violation of the FLSA and the New Jersey Wage and

 Hour Law.

       32.   Upon     information     and    belief,     while    defendants

 employed plaintiffs and the Collective Action members, and

 through all relevant time periods, defendants failed to post

 or keep posted a notice explaining the minimum wage and

 overtime pay rights provided by the FLSA or New Jersey Wage

 and Hour Law.

                                   COUNT I

               (Fair Labor Standards Act - Overtime)

       33.   Plaintiffs,      on    behalf      of   themselves    and     all

 Collective Action members, repeat, reallege, and incorporate

 by reference the foregoing allegations as if set forth fully

 and again herein.


                                      8
Case 2:18-cv-16488-WJM-MF Document 1 Filed 11/28/18 Page 9 of 16 PageID: 9



       34.   At    all        relevant       times,     defendants    employed

 plaintiffs    and      the   Collective       Action    members    within    the

 meaning of the FLSA.

       35.   At all relevant times, defendants had a policy and

 practice     of   refusing       to     pay    premium     compensation       to

 plaintiffs and the Collective Action members for hours worked

 in excess of forty hours per workweek.

       36.   As    a    result   of    defendants’       willful    failure   to

 compensate plaintiffs and the Collective Action members at a

 rate at least one-and-one-half times their respective regular

 rates of pay for work performed in excess of forty hours per

 workweek, defendants have violated, and continue to violate,

 the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§

 207(a)(1) and 215(a).

       37.   The foregoing conduct, as alleged, constitutes a

 willful violation of the FLSA within the meaning of 29 U.S.C.

 § 255(a).

       38.   Due to defendants’ FLSA violations, plaintiffs and

 the Collective Action members are entitled to recover from

 defendants their unpaid overtime compensation, an additional

 equal amount      as    liquidated      damages,       interest,    reasonable

 attorneys’ fees, and costs and disbursements of this action,

 pursuant to 29 U.S.C. § 216(b).




                                         9
Case 2:18-cv-16488-WJM-MF Document 1 Filed 11/28/18 Page 10 of 16 PageID: 10



                                   COUNT II

                (New Jersey Wage and Hour Law - Overtime)

          39.   Plaintiffs repeat, reallege, and incorporate by

   reference the foregoing allegations as if set forth fully and

   again herein.

          40.   At all relevant times, plaintiffs were employed by

   defendants within the meaning of the New Jersey Wage and Hour

   Law.

          41.   Defendants willfully violated plaintiffs’ rights by

   failing to pay them overtime compensation at rates at least

   one-and-one-half times their regular rates of pay for each

   hour worked in excess of forty hours per workweek in violation

   of New Jersey Wage and Hour Law § 34:11-56a1 et seq. and New

   Jersey Administrative Code N.J.A.C. §12:56-6.1.

          42.   Defendants’ failure to pay overtime was willful and

   intentional in violation of N.J.S.A. § 34:11-56a1 et seq. and

   N.J.A.C. §12:56-6.1.

          43.   Due to defendants’ New Jersey Wage and Hour Law

   violations,      plaintiffs     are     entitled   to   recover   from

   defendants     their   unpaid   overtime    compensation,   interest,

   reasonable attorneys’ fees, and costs and disbursements of

   the action.




                                      10
Case 2:18-cv-16488-WJM-MF Document 1 Filed 11/28/18 Page 11 of 16 PageID: 11



                            PRAYER FOR RELIEF

        WHEREFORE, plaintiffs, on behalf of themselves and the

   Collective Action members, respectfully request that this

   Court grant the following relief:

           a.   Designation of this action as a collective action

                on behalf of the Collective Action members and

                prompt issuance of notice pursuant to 29 U.S.C. §

                216(b) to all similarly situated members of an

                FLSA Opt-In Class, apprising them of the pendency

                of this action, permitting them to assert timely

                FLSA claims in this action by filing individual

                Consents to Sue pursuant to 29 U.S.C. § 216(b),

                and appointing plaintiffs and their counsel to

                represent the Collective Action members;

           b.   A    declaratory     judgment        that   the    practices

                complained of herein are unlawful under the FLSA

                and the New Jersey Wage and Hour Law;

           c.   An   injunction     against      defendants       and   their

                officers,        agents,       successors,        employees,

                representatives, and any and all persons acting

                in concert with them, as provided by law, from

                engaging    in   each     of   the    unlawful    practices,

                policies, and patterns set forth herein;


                                     11
Case 2:18-cv-16488-WJM-MF Document 1 Filed 11/28/18 Page 12 of 16 PageID: 12



            d.   A compensatory award of unpaid compensation, at

                 the statutory overtime rate, due under the FLSA

                 and the New Jersey Wage and Hour Law;

            e.   An award of liquidated damages as a result of

                 defendants’ willful failure to pay proper overtime

                 compensation pursuant to 29 U.S.C. § 216;

            f.   Back pay;

            g.   Punitive damages;

            h.   An award of prejudgment and postjudgment interest;

            i.   An award of costs and expenses of this action

                 together with reasonable attorneys’ and expert

                 fees; and

            j.   Such other, further, and different relief as this

                 Court deems just and proper.

   Dated:   November 20, 2018




                                David Stein (DS 2119)
                                David Nieporent (DN 9400)
                                SAMUEL & STEIN
                                38 West 32nd Street
                                Suite 1110
                                New York, New York 10001
                                (212) 563-9884

                                Attorneys for Plaintiffs
   	




                                     12
Case 2:18-cv-16488-WJM-MF Document 1 Filed 11/28/18 Page 13 of 16 PageID: 13




                      EXHIBIT A




                                    13
Case 2:18-cv-16488-WJM-MF Document 1 Filed 11/28/18 Page 14 of 16 PageID: 14




                                     CONSENT TO SUE

   By my signature below, I hereby authorize the filing and prosecution of claims in my
   name and on my behalf to contest the failure of Extra Supermarket and its owners and
   affiliates to pay me, inter alia, minimum wage and overtime wages as required under
   state and/or federal law and also authorize the filing of this consent in the lawsuit
   challenging such conduct, and consent to being named as a representative plaintiff in this
   action to make decisions on behalf of all other plaintiffs concerning all aspects of this
   lawsuit. I have been provided with a copy of a retainer agreement with the law firm of
   Samuel & Stein, and I agree to be bound by its terms.

   Con mi firma abajo, autorizo la presentacion y tramitacion de reclamaciones en mi
   nombre y de mi parte para impugnar el fallo de Extra Supermarket y sus propietarios y
   afiliados a me pagan, entre otras cosas, el salario minimo y pago de horas extras,
   requerida en el estado y / 0 la ley federal y tambien autorizan la presentacion de este
   consentimiento en la demanda contra ese tipo de conducta, y el consentimiento para ser
   nombrado como demandante representante en esta accion para tomar decisiones en
   nombre de todos los demas demandantes en relacion con todos aspectos de esta demanda.
   Se me ha proporcionado una copia de un acuerdo de retencion con la firma de abogados
   de Samuel y Stein, y estoy de acuerdo en estar obligado por sus terminos ..




          Jeronimo Cruz Leyva


   Date: July 10, 2018
Case 2:18-cv-16488-WJM-MF Document 1 Filed 11/28/18 Page 15 of 16 PageID: 15




                                     CONSENT TO SUE

   By my signature below, I hereby authorize the filing and prosecution of claims in my
   name and on my behalf to contest the failure of Extra Supermarket and its owners and
   affiliates to pay me, inter alia, minimum wage and overtime wages as required under
   state and/or federal law and also authorize the filing of this consent in the lawsuit
   challenging such conduct, and consent to being named as a representative plaintiff in this
   action to make decisions on behalf of all other plaintiffs concerning all aspects of this
   lawsuit. I have been provided with a copy of a retainer agreement with the law firm of
   Samuel & Stein, and I agree to be bound by its terms.

   Con mi firma abajo, autorizo la presentacion y tramitacion de reclamaciones en mi
   nombre y de mi parte para impugnar el fallo de Extra Supermarket y sus propietarios y
   afiliados a me pagan, entre otras cosas, el salario minimo y pago de horas extras,
   requerida en el estado y / 0 la ley federal y tambien autorizan la presentacion de este
   consentimiento en la demand a contra ese tipo de conducta, y el consentimiento para ser
   nombrado como demandante representante en esta accion para tomar decisiones en
   nombre de todos los demas demandantes en relacion con todos aspectos de esta demanda.
   Se me ha proporcionado una copia de un acuerdo de retencion con la firma de abogados
   de Samuel y Stein, y estoy de acuerdo en estar obligado por sus terminos ..




   Date: July 10, 2018
Case 2:18-cv-16488-WJM-MF Document 1 Filed 11/28/18 Page 16 of 16 PageID: 16




                                     CONSENT TO SUE

   By my signature below, I hereby authorize the filing and prosecution of claims in my
   name and on my behalf to contest the failure of Extra Supermarket and its owners and
   affiliates to pay me, inter alia, minimum wage and overtime wages as required under
   state and/or federal law and also authorize the filing of this consent in the lawsuit
   challenging such conduct, and consent to being named as a representative plaintiff in this
   action to make decisions on behalf of all other plaintiffs concerning all aspects of this
   lawsuit. I have been provided with a copy of a retainer agreement with the law firm of
   Samuel & Stein, and I agree to be bound by its terms.

   Con mi firma abajo, autorizo la presentaci6n y tramitaci6n de reclamaciones en mi
   nombre y de mi parte para impugnar el fallo de Extra Supermarket y sus propietarios y
   afiliados a me pagan, entre otras cosas, el salario minimo y pago de horas extras,
   requerida en el estado y / 0 la ley federal y tambien autorizan la presentaci6n de este
   consentimiento en la demanda contra ese tipo de conducta, y el consentimiento para ser
   nombrado como demandante representante en esta acci6n para tomar decisiones en
   nombre de todos los demas demandantes en relaci6n con todos aspectos de esta demanda.
   Se me ha proporcionado una copia de un acuerdo de retenci6n con la firma de abogados
   de Samuel y Stein, y estoy de acuerdo en estar obligado por sus terminos ..




         .Miguel Leyva


   Date: July 10, 2018
